         AO
          AO450
             450(GAS
                 (GASRev
                     Rev.10/03)
                          6/03) Judgment in a Civil Case



                                       United States District Court
                                                 Southern District of Georgia
                  MARCUS ANTHONY TERRELL,

                                        Plaintiff,
                                                                                    JUDGMENT IN A CIVIL CASE


                                            V.                                    CASE NUMBER:        CV 617-104

                  DOUG WILLIAMS, et al.,

                                        Defendants.




                     Jury Verdict. This action came before the Court for a trial by jury. The issues have been tried and the jury
                     has rendered its verdict.

                     Decision by Court.This action came before the Court. The issues have been considered and a decision has been
            ✔
                     rendered.

                     IT IS ORDERED AND ADJUDGED
                     pursuant to the Order dated June 11, 2019 adopting the Magistrate Judge's Report and

                     Recommendation as the Court's opinion, that Plaintiff's Complaint is dismissed; furthermore,

                     Plaintiff is denied in forma pauperis status on appeal. This case stands closed.




            06/11/2019                                                          Scott L. Poff
           Date                                                                 Clerk



                                                                                (By) Deputy Clerk
GAS Rev 10/1/03
